    Case 5:21-cr-00086-H-BQ Document 25 Filed 09/21/21             Page 1 of 1 PageID 44



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 LUBBOCK DTVISION

UNITED STATES OF AMERICA,
     Plaintiff,

                                                            NO. 5:21-CR-086-01-H

PEDRO DUARTE, JR. (1),
  Defendant.


                  ORDER ACCEPTING REPORT AND RECOMMENDATION
                     OF TIIE UMTED STATES MAGISTRATE JIJDGE
                            CONCERNING PLEA OF GI,]ILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendarion

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been frled within fourteen (14) days of service in accordance with 28 U.S.C.

0   636(bxl), the undersigned District Judge is of the opinion that the Repon and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERXD.

         Dated Septemb   ,, ?l , 202t.

                                            JAMES        SLEY HENDzuX
                                            UN         STATES DISTRICT JUDGE
